United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
C.L., Appellant
and
TENNESSEE VALLEY AUTHORITY,
SEQUOYAH, NUCLEAR PLANT,
Soddy Daisy, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1724
Issued: March 11, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 15, 2013 appellant filed a timely appeal from the April 30 and May 23, 2013
merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish more than a
two percent hearing loss of the left ear; and (2) whether appellant is entitled to hearing aids.
FACTUAL HISTORY
On January 3, 2013 appellant, then a 65-year-old nuclear mechanical technician, filed an
occupational disease claim alleging hearing loss due to factors of his federal employment. He
1

5 U.S.C. § 8101 et seq.

first became aware of his condition on January 1, 1997 and realized that it was caused or
aggravated by his employment on that date. Appellant was last exposed to the conditions alleged
to have caused his hearing loss on December 2, 2005. He reported his exposure to his supervisor
on January 17, 2013.2
In a January 3, 2013 statement, appellant noted that he first became aware of his hearing
loss in 1997. He indicated that he was exposed to long-term loud noise in 1973, when he started
work as a steam fitter. Appellant also worked as journeyman steam fitter, a foreman, general
foreman, maintenance mechanic and maintenance mechanic foreman. He retired and was last
exposed to loud noise in his employment on December 8, 2005. The employing establishment
provided health and audiological records, noting appellant’s hearing levels at various times
between November 26, 1973 and December 5, 2005.
By letter dated April 2, 2013, OWCP referred appellant to Dr. Joseph A. Motto, a Boardcertified otolaryngologist. It submitted a statement of accepted facts, a set of questions and the
medical record. In a report dated April 16, 2013, Dr. Motto examined appellant and provided
findings based on audiological testing. He determined that appellant had symmetric moderate
sensorineural heal loss beginning at 1000 hertz (Hz) due to noise exposure in his federal
employment. Dr. Motto recommended bilateral hearing aids. He noted that the tympanogram
was normal. Audiometric results from April 16, 2013 revealed hearing levels of 10, 20, 25 and
45 decibels in the right ear and 10, 20, 20 and 55 decibels in the left ear at 500, 1,000, 2,000 and
3,000 Hz respectively. Dr. Motto recommended bilateral hearing aids.
On April 23, 2013 OWCP referred the report of Dr. Motto to a medical adviser for review
and an impairment rating in accordance with the American Medical Association, Guides to the
Evaluation of Permanent Impairment, (A.M.A., Guides) (6th ed. 2008). In a report dated
April 25, 2013, the medical adviser determined that appellant sustained a two percent left
monaural hearing loss. The audiometric testing revealed hearing levels of 10, 20, 25 and 45
decibels in the right ear and 10, 20, 20 and 55 decibels in the left ear at the levels of 500, 1,000,
2,000 and 3,000 Hz. The medical adviser explained that appellant sustained zero percent
monaural hearing impairment in the right ear and two percent monaural hearing impairment in
the left ear. He noted a maximum medical improvement date of April 16, 2013. With regard to
authorization for hearing aids, the medical adviser checked the box “no.”
In an April 30, 2013 decision, OWCP accepted the claim for bilateral hearing loss. With
regard to hearing aids, it noted that the medical evidence did not establish that appellant required
hearing aids.
On May 8, 2013 appellant requested a schedule award.
By decision dated May 23, 2013, OWCP granted appellant a schedule award for two
percent impairment of the left ear. The award ran from April 16 to 23, 2013.

2

The record reflects that the employer had a hearing conservation program in which appellant participated.

2

LEGAL PRECEDENT
The schedule award provision of FECA3 provides compensation to employees sustaining
permanent loss or loss of use, of specified members of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such a determination is a matter which results in the sound discretion of OWCP.
For consistent results and to insure equal justice, the Board has authorized the use of a single set
of tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides
has been adopted by OWCP for evaluating schedule losses and the Board has concurred in such
adoption.4
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.5 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged.6 The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss.7 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of the binaural hearing loss.8 The Board has concurred in OWCP’s adoption of this
standard for evaluating hearing loss.9
Section 8103(a) of FECA provides that the United States shall furnish to an employee
who is injured while in the performance of duty, the services, appliances and supplies prescribed
or recommended by a qualified physician, which the Secretary of Labor considers likely to cure,
give relief, reduce the degree or the period of any disability or aid in lessening the amount of any
monthly compensation.10 OWCP must therefore exercise discretion in determining whether the
particular service, appliance or supply is likely to affect the purposes specified in FECA.11

3

5 U.S.C. §§ 8101-8193.

4

See 20 C.F.R. § 10.404; Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

5

A.M.A., Guides 250.

6

Id.

7

Id.

8

Id.

9

Donald E. Stockstad, 53 ECAB 301 (2002); petition for recon., granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002); Reynaldo R. Lichtenberger, 52 ECAB 462 (2001).
10

5 U.S.C. § 8103(a).

11

See Marjorie S. Geer, 39 ECAB 1099 (1988) (OWCP has broad discretionary authority in the administration of
FECA and must exercise that discretion to achieve the objectives of section 8103).

3

ANALYSIS
The Board finds that appellant has no more than a two percent monaural hearing loss in
his left ear.
OWCP referred appellant to Dr. Motto, a Board-certified otolaryngologist, for a second
opinion evaluation. Dr. Motto examined appellant and an audiogram was obtained from which
he reported audiological findings. He found that appellant had sensorineural hearing loss due to
noise exposure in his federal employment. Dr. Motto recommended bilateral hearing aids.
OWCP referred the medical evidence to, an OWCP medical adviser, for review and a rating of
permanent impairment in accordance with the A.M.A., Guides.12
On April 25, 2013 the medical adviser utilized the examination findings provided by
Dr. Motto. The Board notes that the medical adviser applied the findings of the April 16, 2013
audiogram to calculate two percent left sensorineural hearing loss. In accordance with the
formula for rating hearing loss, the medical adviser averaged appellant’s hearing levels of 10, 20,
25 and 45 decibels in the right ear and 10, 20, 20 and 55 decibels in the left ear at the levels of
500, 1,000, 2,000 and 3,000 Hz. He found average hearing levels of 25 on the right and 26.25 on
the left.13 The medical adviser subtracted the 25-decibel fence14 and multiplied the remaining
balance, of 0 on the right and 1.25 on the left, by 1.5. This resulted in no monaural loss of the
right ear and a two percent left ear monaural loss.15 The Board finds that the medical adviser
properly applied the A.M.A., Guides to rate two percent left ear hearing loss. The medical
adviser determined that the date of maximum medical improvement was April 16, 2013, the date
of Dr. Motto’s report. As he properly applied the A.M.A., Guides in rating impairment, OWCP
properly found two percent left ear sensorineural hearing loss.16 The Board finds that there is no
evidence of greater impairment.
With regard to hearing aids, the Board finds that this case is not in posture for decision.
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested arbiter.
While the claimant has the burden to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.17 OWCP’s
procedure manual provides that hearing aids will be authorized when hearing loss has resulted
from an accepted injury or disease if the attending physician so recommends.18 In this case,
12

See Hildred I. Lloyd, 42 ECAB 944 (1991).

13

See supra notes 4 to 6.

14

The A.M.A., Guides provides that when the average of the hearing levels at 500, 1,000, 2,000 and 3,000 Hz is
25 decibels or less, the ability to hear everyday sounds under everyday listening conditions is not impaired. The
subtraction of the 25 decibel fence represents this finding. Id. at 250.
15

Id.

16

See Linda Beale, 57 ECAB 429 (2006).

17

Horace L. Fuller, 53 ECAB 775, 777 (2002).

18

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Services and Supplies, Chapter 3.400.3(d)(2)
(October 1995); see D.C., Docket No. 06-883 (issued August 1, 2006).

4

Dr. Motto recommended bilateral hearing aids. The Board notes that OWCP’s medical adviser
checked the box “no” with regard to whether hearing aids were authorized; but he did not explain
why he disagreed with the second opinion physician. Once OWCP starts to procure medical
opinion, it must do a complete job.19 It has the responsibility to obtain an evaluation that will
resolve the issue involved in the case.20 The Board will remand the case to OWCP for a
supplemental opinion from Dr. Motto addressing the need for hearing aids. Following this and
any further development of the evidence, OWCP shall then issue a de novo decision on the issue
of whether hearing aids should be authorized.21
On appeal, appellant’s wife argues that appellant cannot hear and contends that the
schedule award he received is not adequate compensation. The schedule award provision of
FECA provides for compensation to employees sustaining permanent impairment from loss of
use of specified members of the body.22 FECA establishes a maximum of 52 weeks of
compensation as the award for total (100 percent) monaural hearing loss.23 A partial loss of
hearing is compensated at a proportionate rate.24 Appellant’s award of compensation for two
percent sensorineural loss of the left ear entitled him to two percent of 52 weeks of compensation
or 1.04 weeks of compensation as awarded. The terms of FECA are specific as to the method
and amount of payment of compensation. Neither OWCP nor the Board has the authority to
enlarge the terms of FECA or to make an award of benefits under any terms other than those
specified in the statute.25 As noted, the case is not in posture for decision with regard to whether
hearing aids should be authorized.
The Board notes that appellant may request a schedule award based on evidence of a new
exposure or medical evidence showing progression of an employment-related condition resulting
in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant sustained two percent monaural hearing loss of the left
ear, for which he received a schedule award. The Board further finds that the case is not in
posture for decision as to whether hearing aids should be authorized for his employment-related
hearing loss.

19

K.P., Docket No. 13-676 (issued June 11, 2013); see also William N. Saathoff, 8 ECAB 769 (1956).

20

K.P., id., Mae Z. Hackett, 34 ECAB 1421, 1426 (1983).

21

See J.D., Docket No. 07-720 (issued June 19, 2007).

22

5 U.S.C. § 8107(c).

23

Total monaural hearing loss only entitles a claimant to 52 weeks of compensation for each ear. See 5 U.S.C.
§ 8107(c)(13)(A).
24

Id. at § 8107(c)(19).

25

Wayne B. Kovacs (Cynthia A. Kovacs), 55 ECAB 133 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the May 23, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed. The April 30, 2013 decision is set aside with
regard to the denial of hearing aids and the matter is remanded to OWCP for further development
consistent with this decision.
Issued: March 11, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

